Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


State of the Claims

Applicants reply dated November 18, 2020 amends claims 1, cancels claims 7 and 20, and adds new claims 23 and 24.  The reply further amends withdrawn claims 9, 14, and 17.  All other claims stand as previously presented.  

Claims 1-24, directed to a method for forming a lightning protection system, an apparatus for forming a lightning protection system, and a method for repairing a lightning protection system, have been presented in the instant application.  Claims 4, 6-7, 12, 18, and 20 have been cancelled thereby leaving claims 1-3 and 5, 8-11, and 13-17, 19, 21-24 pending in the application.  Claims 9-11, 13-17, and 19 remain withdrawn from consideration pursuant to the restriction requirement as set forth in the Official Action dated July 19, 2017 and Applicants response thereto dated October 18, 2017. In view of the forgoing, claims 1-3, 5, 8, and 21-24 are pending for prosecution on the merits.  

Special note regarding Withdrawn-Currently Amended claims:  The current and/or previous amendments to withdrawn claims 9, 13-17, and 19 are acknowledged by the Examiner.  As the claims have been finally withdrawn from consideration at this point in prosecution, the amendments have not been fully reviewed on the merits including, for example, review in full for defects under 35 U.S.C. 112(a) regarding new matter or enablement issues, 35 U.S.C. 112(b) regarding any lack clarity, or at least one layer of surfacer material over the conductive layer in the process of repairing a lighting protection system find supporting basis in the original disclosure. Appropriate correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 5-7, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankenberger (EP 2704539) in view of Dufresne (US 7,934,676) and Cavaliere (US 2012/0003495)

Regarding independent claim 1, Frankenberger (EP 2704539) discloses a method of forming a lightning protection system for use with an aircraft ([0004]), said method comprising applying at least one layer of electrically conductive material to the component via an additive manufacturing technique (“particles of electrically conductive and electrically insulating material are useful as coating material, as particles may easily be applied onto an aircraft structure component outer surface, e.g. with an ink jet printing method by means of an ink jet printing device”…in order to obtain an arrangement of electric conductor elements, e.g. a grid of electric conductor elements for lightening protection”) as recited in claim 1 lines 6-7.  



Frankenberger is however silent regarding provision of an isolator material between the electrically conductive material and the first or second component as recited in claim 1, lines 15-16 or the provision of a surfacer material over a first side of the at least one layer of electrically conductive material in the first configuration, wherein the surfacer fills the plurality of perforations and wherein the surfacer is configured to form a substantially uniform surface on the at least one layer of electrically conductive material as required by claim 1, lines 17-20.  For this reason, it can be said that the prior art contained a “base” method upon which the claimed method may be seen as an “improvement”.

Cavaliere (US 2012/0003495) teaches a method for forming a lightning protection system for use with an aircraft which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Frankenberger.  At [0034], Cavaliere teaches that the conductive metal layer may comprise a layer of mineral fibers such as “a glass fiber mat formed of an interlacing of glass fibers”.  
 Cavaliere expressly notes that the dielectric fiber layer may be provided on either an interior or outer face of the metal layer, thus Cavaliere establishes that the step of positioning at least one layer of isolator material between the at least one layer of electrically conductive material and one of the first component or the second component was known in the art at the time of the invention.  In view of the foregoing, it can be said that the prior art contained a known technique, namely provision of an isolator material between the component and the electrically conductive layer, that is applicable to the base method of Frankenberger.  One of ordinary skill in the art would have recognized that addition of an isolator layer so positioned in the Frankenberger product would have yielded predictable results and resulted in an improved system.  The rationale to support the instant conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  Further, one of ordinary skill in the art would have found motivation to pursue such a modification of the Frankenber lightning protection system as a means to derive the benefits noted by Cavaliere, namely enhanced mechanical solidity for the comparatively thin metal conductor layer.  

In addition to provision of an isolator material layer, Cavaliere teaches applying a layer of electrically conductive material on an exterior surface of an aircraft component as a means to impart lightning strike protection to a given zone of the aircraft comprising the component ([0011]).  As in the case of Frankenberger Cavaliere teaches that the layer of conductive material may comprise an array of perforations, and Cavaliere specifically teaches that the perforations may be in the form of an array of Each of the metal foils is preferably covered by a layer of non-polymerized thermosetting resin on one face, and possibly on its two opposite faces, such that, for its inner face positioned against the composite laminate, it has better adhesion to the laminate, and/or, for its opposite outer face, positioned on the outside of the part, it is protected by the layer of resin thus formed during subsequent surface treatment operations, which are usually carried out before the part is painted. Impregnating resin on one of the metal foil's two faces, or even both, can also form protection for a surface treatment that may be carried out on the foil during its manufacture”  – [0022])  Cavaliere further teaches that it is known to reinforce the conductive layer by overcoating with a layer of adhesive resin and subsequently applying additional protective layers of mineral or organic fibers ([0047]).  
In view of the foregoing, Cavaliere that which is absent from Frankenberger, namely a step of “applying at least one layer of surfacer material over a first side of the at least one layer of electrically conductive material wherein the surfacer material fills the plurality of perforations, wherein the surfacer material is configured to form a substantially uniform surface on the at least one layer of electrically conductive material in accordance with claim 1, lines 17-20.  Further, where the metal layer is applied over an isolator layer and the surfacer material is applied over the metal layer impregnating the perforations in the metal layer, it serves to reason that Cavaliere also teaches a step wherein the surfacer material is applied over a portion of the at least one layer of isolator material as recited at claim 1, lines 15-16.  Thus, it can be said that the prior art contained a known technique that is applicable to the base method of Frankenberger.  One of ordinary skill in the art would have recognized that applying the known resin impregnation and overcoat step would have yielded predictable results and resulted in 
Further regarding application of the surfacer material in the Cavaliere reference, the prior art makes plain that the electrically conductive layer may be “covered” by the resinous surfacer material and the perforations of the electrically conductive layer may be impregnated with the resinous surfacer material.  Where Cavaliere teaches that the electrically conductive layer is “covered” by the surfacer, it is the Examiners conclusion either that the prior art teaches formation of a “substantially uniform surface” in accordance with claim 1, lines 19-20 or that such a provision would have reasonably constituted an obvious extension over the prior art at the time of the invention.  That is, where the electrically conductive material is covered by the resinous surfacer, it is reasonable to conclude that the covering material envelops or conceals or obscures the underlying electrically conductive material and presents a substantially uniform surface at least in terms of the material composition (cover (verb): (1) put something such as a cloth or lid on top of or in front of (something) in order to protect or conceal it; (2) envelop in a layer of something, especially dirt, (3) scatter a layer of loose material over (a surface, especially a floor), leaving it completely obscured, (4) lie over or adhere to (a surface), as decoration or to conceal something).  Alternatively, uniformly covering or concealing the electrically conductive material with the resinous material would have been obvious for a skilled practitioner particularly where 
	
Frankenberger teaches that the conductive material is applied in a "predetermined pattern" ([0015]) and that the layer functions to provide an effective degree of lightening protection ([0008]). Frankenberger however does not expressly teach that the material is applied in a first pattern density to a component situated in a critical zone of the aircraft and in a second pattern density to a second component situated in a non-critical zone of the aircraft such that the first pattern provides greater current carrying capacity and lightning protection in the critical zone relative to the non-critical zone.

Dufresne (US 7,934,676) is directed to lightning strike protection structures for aircraft components which one skilled in the art would consider to be of direct relevance to the matter at hand in the Frankenberger reference.  Dufresne teaches that aircraft include “flight-critical components” (2:26-34) and that it is known to provide a metalized pattern on aircraft components in order to divert and distribute electrical energy from the lightning strike away from fasteners and critical components (2:58-3:4).  Of particular relevance, Dufresne teaches that
“metalized pattern 220 may be made thicker or may have a denser pattern over fastener locations and other flight-critical composite areas. As the metalized pattern 220 extends away from a flight-critical component, thickness of the metal can be reduced. The degree of EME protection is perhaps more a function of metal mass, which in turn depends on pattern density. More metal results in less electrical resistance to the distribution of EME current, and also provides greater heat capacity, thus resulting in longer life (measured in micro seconds) before burning up.” – 3:5-17
Furthermore, Dufresne teaches:
The metalized pattern 220 may be custom-designed to provide EME protection in accordance with specific criteria unique to each application. Criteria include 1) the vulnerability of a flight-critical component or nearby area to lightning damage; 2) frequency of strikes, (which occur with greater frequency on certain structural components); 3) expected level of EME current; and 4) probable effect on flight worthiness. For example, a metal fastener terminating in a fuel tank would be provided with the highest degree of EME protection.” – 3:18-27
Thus, Dufresne teaches that which is absent from Frankenberger, namely that it was known in the art of aircraft lightning strike protection systems to provide at least one layer of electrically conductive material in a first component situated in a critical zone of the aircraft wherein the first configuration results in a first pattern density of the electrically conductive material applied to the first component per claim 1, lines 3-6 and to provide at least one layer of electrically conductive material in a second configuration to a second component situated in a non-critical zone of the aircraft wherein the second configuration results in a second pattern density of the electrically conductive material applied to the second component, wherein the first pattern density is greater than the second pattern density, thereby providing greater current conducing capacity and lightning protection in the critical zone of the aircraft relative to the non-critical zone of the aircraft per claim 1, lines 7-13.  In view of Dufresne, one of ordinary skill in aircraft lightning strike protection (LSP) systems would have found it an obvious matter to employ different electrically conductive material configurations in critical vs. non-critical regions of the plane fuselage when forming the LSP system by the Frankenberger additive manufacturing method.    Specifically, Dufresne makes plain that it was known at the time of the invention to employ conductors of increased pattern densities and/or thicknesses to critical regions of the aircraft, such as fuel tanks, compared to non-critical regions of the airplane.  
Finally, although not deemed necessary to support the grounds of rejection as set forth above, it is respectfully noted that Dufresne teaches that the metal layer is formed upon an isolator material in 


Regarding claim 3, see discussion of claim 1 and specifically Dufresne at 3:5-27
Regarding claim 5, discussion of claim 1 and specifically Dufresne at 3:18-27
Regarding claim 6, see Frankenberger at [0035] and figure 3, (13).
Regarding claim 7, see Frankenberger at [0035] and figure 3, (7).
Regarding claim 21, see discussion of claim 1 above and specifically Dufresne at 3:5-17
Regarding claim 22, see discussion of claim 1 and Dufresne at figure 2b and 3:40-53 which teaches in pertinent part a solid pattern (222) applied to the first component and a non-solid, open metalized pattern (224) and (226) applied to the second component where current densities are less.
Regarding claims 23 and 24, see discussion of claim 1.  Where the originally filed disclosure indicates that glass fibers constitute an isolator material which reduces galvanic corrosion and where Cavaliere teaches that isolator material layer may comprise glass wool fibers (At [0034], Cavaliere teaches that the conductive metal layer may comprise a layer of mineral fibers such as “a glass fiber mat formed of an interlacing of glass fibers”), it is the Examiners conclusion that Cavaliere teaches an isolator material which “reduces galvanic corrosion within the first and second component” in accordance with claim 23.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankenberger (EP 2704539), Cavaliere (US 2012/0003495), and Dufresne (US 7,934,676) as applied to claim 1 in view of Wicker (US 2013/0170171) .
Frankenberger and Dufresne teach or otherwise renders obvious all that is recited in independent claim 1 as noted above.  Frankenberger teaches that the conductive layer is preferably fabricated by inkjet printing of conductive particles ([0015]), however the reference is silent regarding the details of the conductive particulate material.  For this reason, Frankenberger is silent regarding the step of discharging a flow of metal paste or slurry material towards the component to form the at least one layer" as recited in claim 2.  In view of the foregoing, it can be said that Frankenberger discloses a method which differed from the claimed method by the substitution of a conductive metal paste or slurry material for the general inkjet printed metal particles of Frankenberger.
Wicker (US 2013/0170171) discloses a method for constructing a structure comprising electrically conductive patterns thereon by inkjet printing or other additive manufacturing techniques which one skilled in the art would consider to be of particular relevance to the matter at hand in the Frankenberger disclosure.  At paragraph [0031], Wicker teaches that the conductive material used to deposit the conductive traces may be selected from, inter alia, liquids and pastes, and that the material may be deposited by an inkjet apparatus ("The interconnection cavities are filled with a conductive material in block 104. The conductive material can be a metal, a metal alloy, an ink containing conductive particles (e.g., silver particles), a conductive polymer, a wire or other suitable material. Note that filling the interconnections cavities can be done by inserting, placing or otherwise causing the conductive material (e.g., a liquid, a paste, a wire-bond, a filament, a solid, etc.) to be within the interconnection cavity. The interconnection cavities can be filled using a direct-write microdispensing process, a direct-print microdispensing process, a fused deposition modeling head, another extrusion-.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brick (US 4,755,904) in view of Frankenberger (EP 2704539), Cavaliere (US 2012/0003495), and Dufresne (US 7,934,676) as applied to claim 1 above.

Regarding claim 8, Brick (US 4,755,904) discloses (see figure 7 and 10:6-54) a lightning protection system comprising a network of electrically conductive material which define pathways on a component of the aircraft.  With deference to the figure, Brick teaches that the network of conductive material (44) on an exterior of the aircraft component is pierced by circular holes corresponding to electrically conductive bolts (64).  Thus, in view of Brick, one of ordinary skill in the art would have found it an obvious matter to provide a layer of electrically conductive material onto a component of an aircraft wherein the layer comprises a plurality of perforations having a substantially round outer profile corresponding to the round profile of the electrically conductive bolts (64). 
In Brick, the metal layer is provided as a forminous, metal mesh.  Thus, it can be said that the prior art contained a method which differed from the claimed method by the substitution of a network 
As noted above in the rejection of claim 1, Frankenberger (EP 2704539) discloses a method of forming a lightning protection system for use with an aircraft ([0004]) comprising composite components, said method comprising applying the at least one layer of electrically conductive material to the component via an additive manufacturing technique (“particles of electrically conductive and electrically insulating material are useful as coating material, as particles may easily be applied onto an aircraft structure component outer surface, e.g. with an ink jet printing method by means of an ink jet printing device”…in order to obtain an arrangement of electric conductor elements, e.g. a grid of electric conductor elements for lightening protection”) as recited in claim 1 lines 6-7.  Dufresne makes plain that different configurations may be employed for different zones of the aircraft dependent upon the probability of lightning striking and attaching to those components and to the underlying criticality of the structure or airplane systems contained in the respective zone of the aircraft.
One of ordinary skill could have substituted the forminous conductive mesh of Brick with the conductive material applied via an additive manufacturing technique as disclosed by Frankenberger and the results of the substitution would have predictably resulted in an operable lightning protection system.  The rationale to support the instant conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  Further, a skilled practitioner would have been motivated to undertake the modification to derive the noted benefits as discussed by Frankenberger ([0006]), namely that the inkjet additive manufacture method provides "a simple and cost-effective method for producing an aircraft structure component having an outer skin provided with electric conductor elements, wherein the electric conductor elements do not negatively affect the flight characteristics of the aircraft".


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the instant case and regarding the rejection of claims under 35 U.S.C. 103 over Frankenberger (EP 2704539) , Dufresne (US 7,934,676) and Cavaliere (US 2012/0003495), Applicant argues that none of the references teach or suggest applying an electrically onto a layer of isolating material on a first or second component.  Applicants arguments on this matter have been carefully considered but they are not deemed to be persuasive for reasons set forth above in the revised grounds of rejection.  In the instant case, it is the Examiners assessment that both Dufresne and Cavaliere teach a layer of isolator material upon which a layer of conductive metallic material is disposed.  For at least these reasons and the reasons set forth in the grounds of rejection, Applicants arguments are not found to be persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741